George, J.
The railroad company had not the right to negligently reduce the. plaintiff’s hog to pork and pay for the hog on the basis of pork, since the value of a living hog is not necessarily confined to the market *633price of the meat which the hog would have produced. The railroad company admitted liability for the killing of the hog involved, and there was evidence, not objected to upon the trial, to support the jury’s finding that the hog was worth as much as $9. Accordingly, the judge of the superior court did not err in overruling the certiorari and refusing the railroad company a new trial.
Decided April 3, 1917.
Certiorari; from Worth superior court—Judge Cox. May 27, 1916.
Perry & Williamson, B. 8. Poy, for plaintiff in error.
J. II. Tipton, contra.

Judgment affirmed.


Wade, G. J., and Luke, J., concur.